                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

SAN ANTONIO HOUSING                            §
DEVELOPMENT CORPORATION                        §
                                               §
VS.                                            § NO. 5:19-CV-00250-JKP
                                               §
SCDC, LLC AND                                  §
NATIONWIDE AFFORDABLE                          §
HOUSING FUND 12, LLC                           §

                     Supplemental Joint Notice Regarding Settlement

        Plaintiffs, San Antonio Housing Development Corporation and Refugio Street

Public Facilities Corporation, and Defendants, SCDC, LLC, Nationwide Affordable

Housing Fund 12, LLC, and Nationwide Affordable Housing Fund 16, LLC, file this

Supplemental Joint Notice Regarding Settlement and in support thereof respectfully show

the Court as follows:

        1.       On September 18, 2019, the parties mediated this case with Don Philbin, a

mediator in San Antonio. Although the parties did not reach an agreement on September

18, 2019, the parties have since made additional progress, have exchanged further

information, and have agreed to attend a second mediation with Mr. Philbin which is

tentatively scheduled for February 12, 2019.

        2.       The parties would respectfully request that the Court continue this case in

its current “abated” status. The parties will file a further notice regarding the status of

settlement promptly after mediation occurs with Mr. Philbin.




006473.000010\4837-5667-8832.v1
                                  Respectfully submitted,



COATS ROSE, P.C.                      DAVIS, CEDILLO & MENDOZA, INC.


By: /s/ Nancy H. Hamren                By: /s/ Ricardo G. Cedillo
   Nancy H. Hamren                         Ricardo G. Cedillo
   Texas Bar No. 09549430                  Texas Bar No. 04043600
   9 Greenway Plaza, Suite 1000            Derick J. Rodgers
   Houston, Texas 77046                    Texas Bar No. 24002857
   Tel.: (713) 653-7362                    McCombs Plaza, Suite 500
   Fax: (713) 651-0220                     755 E. Mulberry Avenue
   Email: nhamren@coatsrose.com            San Antonio, Texas 78212
   Attorney for Plaintiffs                 Tel.: (21) 822-6666
                                           Fax: (210) 822-1151
                                           Email: rcedillo@lawdcm.com
                                           drodgers@lawdcm.com
                                          Attorneys for Defendants



                                       Louis E. Dolan, Jr.
                                       Nixon Peabody, LLP
                                       799 9th Street NW, Ste. 500
                                       Washington, DC 20001-5327
                                       Tel.: (202) 585-8818
                                       Fax: (866) 947-3670
                                       Email: ldolan@nixonpeabody.com
                                       Attorneys for Defendants




                                  2
006473.000010\4837-5667-8832.v1
